Citation Nr: 1425173	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-20 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded the case for further development.  

In August 2013 and November 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran was provided a copy of the opinions and afforded the opportunity to submit additional evidence and argument, which the Veteran did in March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  

Additional VA records have been identified, namely, a VA psychiatric report, dated in May 2014.  

As the record is incomplete, further development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action.

1.  Obtain the May 2014 report of a VA compensation examination.  

2.  After the development is completed.  adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case, considering all the evidence of records since the last supplemental statement of the case was issued in November 2012 and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

